Citation Nr: 0926083	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-22 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1968 to January 1972.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the Ft. Harrison, Montana Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2006, 
a videoconference hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  In July 2007, the case was remanded for further 
development.  On   July 1, 2009, the Board received 
additional evidence without a waiver of RO initial review.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.


REMAND

The AMC arranged for the additional development sought by the 
Board's remand, then, on May 27, 2009 issued a supplemental 
statement of the case (SSOC) in the matter on appeal.  The 
Veteran was advised that he had 30 days to submit additional 
evidence or argument in response.  On June 3, 2009, the AMC 
returned the case to the Board (notably well before the 30 
days afforded the Veteran to submit additional evidence 
and/or argument had expired).  In a response to the SSOC and 
accompanying letter, signed on June 5, 2009 (and forwarded to 
the Board on June 18, 2009) the Veteran indicated he would be 
submitting additional evidence.  The additional evidence and 
argument were received at the RO on June 22, 2009 (again 
within the 30 day period provided for response), and 
forwarded to the Board (where it was received on July 1, 
2009.  Because the evidence was not been reviewed (although 
timely received) by the RO, and because the Veteran has not 
waived RO review of the additional evidence, the Board has no 
recourse but to remand the case, again, for RO initial 
consideration of the additional evidence received.  See 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003).
Accordingly, the case is REMANDED for the following:

The RO should review the additional 
evidence and argument submitted by the 
Veteran in response to the May 2009 SSOC, 
arrange for any further development 
requested, and then re-adjudicate the 
matter on appeal.  If the benefit sought 
remains denied, the RO should issue an 
appropriate SSOC, and afford the Veteran 
and his representative the opportunity to 
respond. The case should then be returned 
to the Board for further review, if 
otherwise in order.

The purpose of this remand is to satisfy due process 
considerations (as outlined by the Federal Circuit in DAV).  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

